Citation Nr: 0605236	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  95-41 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.W.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in February 1996.  The issues presented were remanded by the 
Board in April 2001, August 2003, and March 2005.

It appears that the claims of service connection for PTSD and 
for right knee disability are the subject of prior final 
decisions.  During the course of the appeal, these claims 
were effectively reopened by the RO and the issues are now 
before the Board under a merits analysis. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his claimed stressor is not verified by the evidence of 
record.  

2.  Any current PTSD is not related to the veteran's active 
duty service.

3.  A low back disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a low back disability 
otherwise related to such service.

4.  A right knee disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a right knee disability 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  A low back disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A right knee disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision on all the 
matters on appeal, it can be argued that the timing of the 
notices does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
advised the appellant to submit any relevant evidence in his 
possession.  The Board finds that these documents fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in his possession, and that 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The Board notes that the veteran has been 
afforded several VA examinations in relation to his claims.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  As such, the 
Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The issues are now ready to be considered on the 
merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Psychiatric Disability

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service medical records contain no reference to 
PTSD.  His records contain no evidence of combat citations.  
Some of the veteran's post-service medical records appear to 
indicate that the veteran currently suffers from PTSD, while 
others indicate that he does not suffer from PTSD.  Moreover, 
some of the medical evidence which shows that the veteran 
suffers from PTSD shows that such PTSD is based on his 
childhood sexual abuse, rather than on his alleged in-service 
stressor.  Even assuming for the sake of argument only that 
the veteran currently suffers from PTSD and such PTSD is 
based on his alleged in service stressor, in order to 
establish service connection for PTSD, the veteran's 
diagnosis of PTSD must be based upon either participation in 
combat with the enemy or POW experiences or upon a verified 
in-service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

The veteran's service personnel records do not suggest 
participation in combat.  His DD-214 and his personnel 
records show that he was involved in marine engineer 
operation and maintenance.  There is also no evidence that he 
was awarded any combat decorations.  Because the record does 
not demonstrate that the veteran engaged in combat with the 
enemy, his alleged in-service stressors must be corroborated.

By way of testimony provided at his February 1996 RO hearing, 
the veteran stated that he served on vessel Y.W. 11E and that 
in November 1970, this vessel hit a land mine and that he was 
the only survivor of this attack.  He testified that he was 
injured in this incident and received treatment at the 95th 
Evacuation Hospital in Denang.  Additionally, the veteran 
submitted photographs of the alleged boat.  The photographs 
show boat number Y.F.U. 77.

The RO has made diligent attempts to corroborate this alleged 
stressor.  Initially, the RO contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
requested any information which could verify this incident.  
The USASCRUR responded by stating that the only incident for 
the 329th Transportation Company in November 1970 involved 
small boat number 68 or 63 capsizing with one documented 
casualty and the rest of the crew listed as missing.  The RO 
contacted the National Personnel Records Center (NPRC) and 
requested morning reports to verify the incident and any 
hospital records from the 95th Evacuation Hospital showing 
treatment of the veteran.  The NPRC replied that the morning 
reports contained no information regarding this incident and 
that there were no treatment records for the veteran from the 
95th Evacuation Hospital in Denang.  Additionally, the RO 
contacted the U.S. Navy Sea Systems Command (NAVSEA) to 
inquire about the disposition of boat Y.F.U. 77, and the 
NAVSEA responded that such vessel was used in Vietnam by the 
Army and was placed in dry storage in 1974.

In sum, the veteran's alleged stressor has not been 
corroborated by the evidence of record.  There is no record 
of either vessel Y.F.U. 77 or vessel Y.W. 11 being hit by a 
land mine.  This incident is not confirmed by the unit 
history, morning reports, or NAVSEA records.  There is also 
no evidence corroborating the veteran's alleged treatment at 
the 95th Evacuation Hospital immediately following this 
incident.  Although vessel 68 or 63 appears to have capsized 
during the same time frame, the veteran has not alleged, nor 
does the record document, that he served on this boat in 
November 1970.

As the veteran did not engage in combat with the enemy and as 
the veteran's alleged stressor has not been corroborated, 
service connection for PTSD is not warranted in the present 
case.

The Board acknowledges that the record shows the veteran 
currently suffers from psychiatric disability.  The VA 
arranged for the veteran to undergo a VA psychiatric 
examination in August 2005.  The examination report shows 
that the veteran was diagnosed with dysthymic disorder and a 
historical diagnosis of PTSD, polysubstance dependence, and 
history of pedophilia.  The examiner stated that his 
diagnosis of PTSD was primarily based on the review of the 
veteran's records and that he could not make a diagnosis of 
PTSD solely on his evaluation in August 2005, mainly due to 
the veteran's inability to describe any in-service stressors.  

The examiner went on to note that he strongly suspected that 
the veteran had PTSD with the overwhelming body of evidence 
supporting the primary etiological factor as his reported 
extensive history of childhood sexual abuse.  Finally, the 
examiner opined that based on the veteran's developmental 
history, a review of his records, and examination of the 
veteran, the examiner believed that the veteran's diagnosed 
dysthymic disorder, polysubstance dependence and history of 
pedophilia were not related to the veteran's active duty 
service.  There are no contrary medical opinions of record.  
As such, service connection for an acquired psychiatric 
disability is not warranted.

Low Back and Right Knee Disabilities

The medical evidence of record appears to show that the 
veteran suffers some degree of disability of the low back and 
knees.  The only medical evidence of record which addresses 
the etiology of these disabilities is the August 2005 VA 
examination report which shows that the veteran has 
degenerative changes of the bilateral knees and degenerative 
disc disease of the lumbar spine.  The examiner opined that 
the veteran's current right knee and lumbar spine 
disabilities are not caused by or a result of or related to 
his active duty service because there is no medical evidence 
in the veteran' service medical records, including the 
veteran's separation examination report and the VA 
examination from July 1971, to substantiate an injury to the 
knee or lumbar spine.  There are no contrary etiology 
opinions of record.

The Board notes that there are no injuries to the knees or 
low back noted in service medical records.  In fact, at the 
time of discharge examination in May 1971, the veteran's 
spine and lower extremities were clinically evaluated as 
normal, and it does not appear that the veteran voiced any 
pertinent complaints at that time.  A July 1971 VA 
examination in connection with a claim for a right leg 
disorder showed that range of motion of the right knee was 
normal.  No disorders of either knee was diagnosed.  A 1977 
medical record documents lumbar strain, and a 1980 VA 
examination notes right knee disability, but these reported 
do not include any medical opinion suggesting a link to 
service.  

In sum, the Board is presented with a evidentiary record 
which shows no low back or knee complaints or findings during 
service or on discharge examination.  The first documentation 
of low back and knee disorders is several years after 
service, and the record includes a medical opinion to the 
effect that there is no relationship between current low back 
or knee disabilities and the veteran's service.  The Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for low back disability and 
for disability of the knees. 

The Board acknowledges the veteran's contentions and notes 
that the medical evidence of record seems to demonstrate some 
current degree of disability of the right knee and lumbar 
spine; however, the medical evidence of record does not show 
that either of these disabilities is etiologically related to 
the veteran's active duty service.  As such, entitlement to 
service connection for right knee and lumbar spine disability 
is not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


